862 N.E.2d 1005 (2007)
308 Ill. Dec. 802
Robert LOITFELLNER, Respondent,
v.
COMMUNITY CONSOLIDATED SCHOOL DISTRICT 15, Petitioner.
No. 104091.
Supreme Court of Illinois.
March 29, 2007.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Loitfellner v. Community Consolidated School District 15, case No. 1-04-3518 (12/26/06). The appellate court is directed to reconsider its judgment, clarifying and *1006 expanding upon the legal and factual bases for its decision, including its determination on a section 2-615 motion to dismiss for the failure to state a claim that the "evidence shows that both parties recognized that an employment contract was in effect between plaintiff and defendant at the time plaintiff's employment ended" and that the parties, in fact, extended the 1991 agreement (slip op. at 4), and its determination that paragraph 6 of the 1991 employment contract was reasonably susceptible to two or more interpretations thereby rendering it ambiguous (slip op. at 6).